 

Exhibit 10.3

 



[e10-2_001.jpg]

 

Memo

 

Date: August 25, 2017   To:     From: Ann Marie Coverly   Re: 100% Director’s
fee Deferral  



 

 

This memo is to acknowledge your understanding of and agreement to terms
conveyed to you in recent conversations regarding the deferral of 100% of your
director’s fees commencing for the first pay period in September 2017 and
continuing until discontinued by the Board of Directors.

 

In order to conserve cash all Directors have agreed to a director’s fee deferral
of 100%. You hereby authorize the Company to withhold 100% of your director’s
fees on a per pay period basis. The deferred compensation will be paid to you at
such time as the Board Determines. The Board has agreed to issue to you options
with an exercise price of $0.37 per shares, the closing price of the Common
Stock on the NYSE American on August 25, 2017, for agreeing to defer your fees,
with the number and other terms of such options to be determined at a later
date.

 

I hereby acknowledge my understanding of and agree to the above:

 

              Date  

 

   

 

